Citation Nr: 0000080	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  95-16 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess 10 percent 
for post-traumatic stress disorder from February 24, 1994 to 
May 22, 1998.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

3.  Entitlement to an effective date prior to May 22, 1998, 
for a 50 percent disability rating for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

In the veteran's substantive appeal received in June 1999, 
the veteran raised the issue of entitlement to service 
connection for a sleep disorder, secondary to his 
service-connected post-traumatic stress disorder.  
Additionally, the veteran's representative raised the issue 
of entitlement to service connection for rheumatoid 
arthritis, secondary to the veteran's service-connected 
post-traumatic stress disorder, entitlement to a total rating 
for compensation purposes based upon individual 
unemployability, and entitlement to special monthly 
compensation.  These issues have not yet been developed for 
appellate review, and are therefore referred to the RO for 
appropriate disposition.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (hereinafter Court) has held 
that "[w]here, as here, the record before the [Board] was 
clearly inadequate, remand . . . is required."  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  The Court has also 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Although the veteran was afforded a VA 
examination in conjunction with his claim for evaluation of 
his service-connected disability in May 1998, the Board does 
not find this examination to be adequate for appellate 
purposes.  The veteran's medical records were not available 
for review, and as such, all available evidence was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the claimed 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the evaluation of the veteran's 
service-connected post-traumatic stress disorder claim on 
appeal is based on the assignment of initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.  
Instead, in Fenderson, the Court held that where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.

The Board has recharacterized the issues on appeal in order 
to comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  As in Fenderson, 
the RO in this case has also misidentified the issues on 
appeal, to include entitlement to an increased rating for 
post-traumatic stress disorder, rather than as a disagreement 
with the original rating award for this disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to May 1998, 
should be obtained and associated with 
the claims file. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected 
post-traumatic stress disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  The RO 
must furnish the examiner with a copy of 
the old and revised rating criteria for 
evaluating psychiatric disorders and 
request that the examiner comment as to 
the presence or absence of each symptom 
and finding required under the rating 
criteria for ratings from 50 percent to 
100 percent, and, where present, the 
frequency and/or severity of each symptom 
and finding.  The examiner should also 
assign a Global Assessment of Functioning 
Scale score and explain what the assigned 
score means.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

3.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include a fully detailed description 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Thereafter, the RO should adjudicate 
the issues of entitlement to an initial 
evaluation in excess 10 percent for 
post-traumatic stress disorder from 
February 24, 1994 to May 22, 1998; 
entitlement to an increased rating for 
post-traumatic stress disorder, currently 
evaluated as 50 percent disabling; and 
entitlement to an effective date prior to 
May 22, 1998, for a 50 percent disability 
rating for post-traumatic stress 
disorder.  The RO may consider assigning 
"staged" ratings, if appropriate.  See 
Fenderson, 12 Vet. App. at 126.  

6.  Thereafter, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


